In an automobile negligence action to recover damages, inter alia, for a “serious injury” pursuant to Insurance *903Law § 5102 (d) (formerly § 671 [4]), defendants appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), dated July 11, 1983, which denied their motion for summary judgment.
Order affirmed, with costs.
Viewing the record in the light most favorable to plaintiff, the party opposing the motion for summary judgment (Waldron v Wild, 96 AD2d 190), we conclude that plaintiff’s claim of “serious injury” within the meaning of Insurance Law § 5102 (d) presents a question of fact to be resolved by a jury (see, Licari v Elliott, 57 NY2d 230; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.